                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION
                           5:16-cv-00087-RJC-DCK

VINCENT MINERVA,                         )
                                         )
      Plaintiff,                         )
                                         )
                   v.                    )                   ORDER
                                         )
HEWLETT PACKARD COMPANY,                 )
                                         )
      Defendant.                         )
________________________________________ )

      THIS MATTER comes before the Court sua sponte. Pro se Plaintiff filed this

action against Defendant on May 25, 2016. (Doc. No. 1). On February 16, 2017,

Plaintiff filed a Motion for Extension of Time for Service of Process. (Doc. No. 6).

Plaintiff’s Motion was granted on February 17, 2017, and Plaintiff was instructed to

provide proper service of process pursuant to Federal Rule of Civil Procedure 4 on or

before March 31, 2017. (Doc. No. 7). To this date, it appears that Plaintiff has not

provided proper service of process, and it also appears Plaintiff has otherwise failed

to prosecute this case in any way.

      Therefore, on February 5, 2019, the Court ordered Plaintiff to show cause as

to why this case should not be dismissed pursuant to Fed. R. Civ. P. 41(b) for failure

to prosecute and directed Plaintiff to file a response to that effect within the next

seven days. (Doc. No. 8). The Court told Plaintiff that “[f]ailure to file a response

will cause the Court to dismiss this case.” (Id.). To date, Plaintiff has not filed a

response, and the deadline for doing so has expired.

                                           1
      IT IS THEREFORE ORDERED that this Case shall be dismissed pursuant to

Fed. R. Civ. P. 41(b). The Clerk of Court is directed to close this case.


                                            Signed: April 24, 2019




                                           2
